Per Curiam :
We axe of the opinion, that the order made in this case is altogether too broad and general in its character. The appellant is a corporation created under the laws of the State of Oregon, having its principal office and carrying on its business in that State. It is not shown that the books mentioned in the order, or any portion of them, were at the time of making the same within this State, although it does appear that the company has an office in the city of New York for some purpose not specifically shown. Although we .are of opinion that the case made was a proper one for an order, it should have been, we think, of a different character from that entered in the case. Oregon is an extremely distant State. Such of the books as are at the office of the company in that State are probably'in daily and frequent úse, and should not have been required to be produced before a referee in this city, because such an order might be the cause of great and unnecessary embarrassment and injury to the defendant. Orders of this character should only be made against corporations of distant States, with great care to see •that they are not used or abused to the prejudice of the defendants, ■and for purposes outside of the legitimate objects of the litigation. We think the order in this case is not sufficiently guarded to prevent such possible abuse. It should have directed that the hooks then within this State should be produced before the referee for •the purpose of the inspection named in the order; and that in respect to the books at the office of - the -company in Oregon, sworn •copies of their contents which relate. t.o the subject-matter mentioned in the order, should be produced and delivered to the plaintiffs by the defendants within a reasonable time, to be designated by the order. ■ ' ■
The order of the court below should be modified so as to accomplish these results only, and with such modification, it should be affirmed without costs of the appeal.
The order to be entered hereon may be settled before one-of -the judges who heard the argument, by either party, on five days’-notice to the other.. ,
Present — Davis, P. J., and Barrett, J, .
*568Order for inspection of books and papers modified as directed in opinion, without costs. Order to be settled upon five days’ notice.